Citation Nr: 0529241	
Decision Date: 11/01/05    Archive Date: 11/14/05

DOCKET NO.  96-12 728	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES


1.  Entitlement to service connection for a back disorder, 
either on a direct basis or as secondary to service-connected 
conditions. 

2.  Entitlement to an initial (compensable) evaluation for 
tinnitus. 

3.  Entitlement to an initial (compensable) evaluation for 
residuals of tympanoplasty, left ear, due to perforation of 
tympanic membrane.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Suzie S. Gaston, Counsel


INTRODUCTION

The veteran was a member of the Puerto Rico Army National 
Guard from 1978 to 1997, during which time he served on 
active duty from December 1990 to September 1991, including 
Southwestern Asia service in support of Operation Desert 
Shield/Storm from February 6, 1991, to August 28, 1991.  

This matter comes before the Board of Veterans' Appeals 
(hereinafter Board) on appeal from rating decisions of the 
San Juan, Puerto Rico Regional Office (RO) of the Department 
of Veterans Affairs (VA).  By a rating action of September 
1995, the RO granted service connection for tympanic membrane 
perforation and tinnitus and assigned separate, initial 
noncompensable (0 percent) evaluations, effective September 
21, 1991.  The veteran perfected a timely appeal of that 
decision.  Subsequently, in a rating action of November 1996, 
the RO denied the veteran's claim for service connection for 
left paracentral disc herniation at L4-L5 and clinical left 
L4 radiculopathy.  The veteran also perfected a timely appeal 
of that decision.  

The veteran, accompanied by his representative, appeared and 
offered testimony at a hearing before a hearing officer at 
the RO in November 1998.  A transcript of the veteran's 
hearing has been associated with the record.  A VA 
compensation examination was conducted in December 1998.  A 
supplemental statement of the case (SSOC) was issued in 
January 2000.  

In October 2000, the Board remanded the case to the RO for 
further development.  Following completion of the requested 
development, to include conducting a VA examination in July 
2003, another SSOC was issued in August 2003.  

In February 2004, the Board again remanded the case to the RO 
for still further development.  Following the completion of 
the requested development, an SSOC was issued in April 2005.  

Regarding the veteran's claim for an initial compensable 
evaluation for tinnitus, the United States Court of Appeals 
for Veterans Claims (Court) issued a decision in Smith v. 
Nicholson, 19 Vet. App. 63 (2005), that reversed a decision 
of the Board of Veterans' Appeals (Board) which concluded 
that no more than a single 10-percent disability evaluation 
could be provided for tinnitus, whether perceived as 
bilateral or unilateral, under prior regulations.  The VA 
disagrees with the Court's decision in Smith and is seeking 
to have this decision appealed to the United States Court of 
Appeals for the Federal Circuit (Federal Circuit Court).  To 
avoid burdens on the adjudication system, delays in the 
adjudication of other claims, and unnecessary expenditure of 
resources through remand or final adjudication of claims 
based on court precedent that may ultimately be overturned on 
appeal, the Secretary of Veterans Affairs has imposed a stay 
at the Board on the adjudication of tinnitus claims affected 
by Smith.  The specific claims affected by the stay include 
(1) all claims in which a claim for compensation for tinnitus 
was filed prior to June 13, 2003, and a disability rating for 
tinnitus of greater than 10 percent is sought; and (2) all 
claims in which a claim for service connection for tinnitus 
filed prior to June 10, 1999, was denied on the basis that 
the veterans' tinnitus was not "persistent" for purposes of 
38 C.F.R. § 4.87, Diagnostic Code 6260.  Once a final 
decision is reached on appeal in the Smith case, the 
adjudication of any tinnitus cases that have been stayed will 
be resumed.  




FINDINGS OF FACT

1.  VA has notified the appellant of the evidence needed to 
substantiate his claims and has obtained and fully developed 
all evidence necessary for the equitable disposition of the 
claims discussed in this decision.
 
2.  Competent medical evidence of record does not establish 
that the veteran's currently diagnosed low back disorder is 
proximately due to or the result of his service-connected 
right ankle and/or left knee disorders or otherwise related 
to his period of military service.  Arthritis was not 
manifested within one year of service discharge.

3.  The residuals of the veteran's perforated left tympanic 
membrane produced no significant impairment.  The veteran is 
in receipt of the maximum schedular evaluation for left 
tympanic membrane perforation, and this disability is not 
shown to present an exceptional or unusual disability picture 
as to render impractical the application of the regular 
schedular standards.  


CONCLUSIONS OF LAW

1.  A low back disorder was not incurred in or aggravated by 
active military service, nor may it be presumed to have been; 
a low back disorder is not proximately due to or the result 
of a service-connected disability.  38 U.S.C.A. §§ 1110, 
1131, 5103, 5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.159, 3.303, 3.310 (2004).  

2.  The criteria for a compensable evaluation for residuals 
of tympanoplasty, left ear, due to perforation of the 
tympanic membrane have not been met.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.159, 3.321, 4.1-4.14, 4.87, Diagnostic Code 6211 (2004).  




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  The Veterans Claims Assistance Act (VCAA).

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2004).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002); 38 C.F.R. § 3.159(b) (2004); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; (3) that the claimant is 
expected to provide; and (4) must ask the claimant to provide 
any evidence in her or his possession that pertains to the 
claim in accordance with 38 C.F.R. § 3.159(b)(1).  VCAA 
notice should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see 
also Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  

In the present case, the AOJ decisions that are the basis of 
the appeal were already decided and appealed prior to the 
enactment of the VCAA and promulgation of the regulations 
implementing the provisions of the VCAA.  The Court 
acknowledged in Pelegrini that where, as here, the section 
5103(a) notice was not mandated at the time of the initial 
AOJ decision, the AOJ did not err in not providing such 
notice.  Rather, the appellant has the right to content 
complying notice and proper subsequent VA process.  
Pelegrini, 18 Vet. App. at 120.  Here, the Board finds that 
any defect with respect to the timing of the VCAA notice 
requirement was harmless error.  While the notice provided to 
the veteran in September 2001 was not given prior to the 
first AOJ adjudication of the claim, the notice was provided 
by the AOJ prior to the transfer and recertification of the 
veteran's case to the Board and notice complied with the 
requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  
Another letter was issued in February 2004.  Those letters 
informed the veteran of what evidence was required to 
substantiate the claims and of his and VA's respective duties 
for obtaining evidence.  The veteran was also asked to submit 
evidence and/or information in his possession to the AOJ.  

With respect to VA's duty to assist, the RO attempted to 
obtain all medical records identified by the veteran.  All 
medical and other evidence cited by the veteran as relevant 
to his claims either has been obtained or, if not, are 
unobtainable.  VA provided the veteran with medical 
examinations in December 1994, July 1996, December 1998, and 
July 2003.  In addition, the veteran was scheduled for a 
comprehensive VA audiological examination in October 2004.  
The veteran did not report and has provided no good cause for 
his failure to report, such as illness or the like.  See 38 
C.F.R. § 3.655 (2004).  

In Hyson v. Brown, 5 Vet. App. 262, 265 (1993), the Court 
pointed out that VA must show that a claimant lacked "good 
cause" [see 38 C.F.R. § 3.655 (2004)] for failing to report 
for a scheduled examination.  In this case, the veteran 
provided no "good cause" for his failure to report to be 
examined when VA so requested.  He did not request that 
another examination be scheduled and no explanation for his 
absence has been offered.  Veterans claiming benefits have an 
obligation to report for scheduled VA examinations and tests.  
The duty to assist is not a one-way street, and the veteran 
has not fulfilled his duty to cooperate in this matter.  38 
C.F.R. §§ 3.326, 3.327, 3.655 (2002); Engelke v. Gober, 10 
Vet. App. 396 (1997); Olson v. Principi, 3 Vet. App. 480 
(1992); Wood v. Derwinski, 1 Vet. App. 190 (1991).  The 
available medical evidence is sufficient for an adequate 
determination of the veteran's claims.  Therefore, the Board 
finds the duty to assist and duty to notify provisions of the 
VCAA have been fulfilled.  Given the foregoing, the Board 
finds that VA has substantially complied with the Board's 
remands with regard to the issues discussed in this decision.  
See Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand 
not required under Stegall v. West, 11 Vet. App. 268 (1998) 
where Board's remand instructions were substantially complied 
with).  



II.  Factual Background.

The service medical records indicate that the veteran was 
seen on several occasions for chronic ear disease.  In 
October 1979, he was diagnosed with a perforated left 
tympanic membrane.  In May 1980, the veteran underwent 
tympanoplasty of the left ear.  In March 1991, he was seen 
for complaints of bilateral ear pain for the past 10 days, 
associated with a runny nose; it was noted that the veteran 
underwent left tympanic membrane repair 10 years ago.  The 
pertinent diagnosis was bilateral Eustachian tube dysfunction 
secondary to dry air distribution.  The service medical 
records are completely silent with respect to any complaints, 
findings, or diagnosis of a low back disorder.  

On the occasion of his initial VA examination in December 
1991, the veteran complained of hearing loss since 1979, 
following a left tympanic membrane perforation due to intense 
noise during military practices.  The veteran also reported a 
sensation of buzzing or tinnitus in both ears.  Following 
general medical and audiological evaluations, the veteran was 
diagnosed with partial hearing loss, status post left 
tympanic membrane perforation, and status post ankle fracture 
and deformity.  Based upon those findings, a March 1992 
rating action granted service connection for hearing loss and 
residuals of a right ankle injury with fracture of the medial 
malleolus (degenerative joint disease by X-rays), and 
assigned separate initial 10 percent evaluations, from 
October 24, 1991.  

Medical evidence of record, dated from 1992 through 1996, 
including VA as well as private treatment reports, reflect 
periodic evaluation and treatment for several disabilities, 
including left knee and right ankle disorders.  During a VA 
examination in July 1993, the veteran complained of bilateral 
periodic tinnitus.  By a September 1994 rating decision 
issued in October 1994, the veteran was awarded service 
connection for residuals of a left knee injury, anterior 
cruciate ligament rupture and possible meniscal tear at left 
knee, and assigned an initial 10 percent evaluation, 
effective May 5, 1993.  In December 1994, the veteran was 
afforded another VA audiological examination; at that time, 
he again complained of periodic bilateral tinnitus.  A March 
1996 computed tomography (CT) scan of the lumbosacral spine 
revealed a left paracentral disc herniation at the level of 
L4-L5.  In an April 1996 medical statement, Dr. R. A. 
indicated that the veteran had been under his treatment since 
December 1995, for pain in his left knee, ankle, and hip, and 
lower back.  At a VA examination in July 1996, the veteran 
complained of low back pain with radiation to the left 
buttock, hip, and left ankle associated with electric shock 
sensations.  Following an evaluation of the lumbar spine, the 
veteran was diagnosed with a left paracentral disc herniation 
at L4-L5 and clinical left L4 radiculopathy.  The examiner 
noted that the service medical records were silent towards a 
back condition, complaint, or treatment of a back disorder.  
He stated that it was his opinion that the clinical left L4 
radiculopathy and left L4-L5 paracentral disc herniation were 
not related to the service-connected right ankle and left 
knee conditions.  

Of record are two lay statements from individuals who served 
with the veteran in Saudi Arabia in 1991.  These individuals 
attest to the fact that the veteran suffered a knee injury 
while on active duty, and subsequently complained of back 
pain.  One statement was from the squad leader, who noted 
that the veteran continued to experience back pain after his 
discharge.  

In a June 1997 statement, Dr. R. A. again reported that the 
veteran had been under his care since December 1995.  He 
noted that the veteran reported suffering a traumatic injury 
to his left knee, hip, and ankle, and his back while on 
active duty in the Persian Gulf.  He added that the veteran 
had a history of tympanic membrane rupture with decreased 
hearing and tinnitus.  Following an evaluation, Dr. R. A. 
stated that the veteran had lumbosacral discogenic disease 
with a herniated disc at the L4-L5 level, with a resulting L4 
radiculopathy.  Dr. R. A. stated, "it is clear by the 
history and supporting sworn statement by his former 
commander that this patient suffered a back injury while 
participating in the Desert Storm Operation and that this 
injury needs to be considered as a service connected 
disorder."  

At his personal hearing in November 1998, the veteran 
maintained that he suffered a herniated disc in the back as a 
result of the same accident in which he injured his knee.  

Medical evidence of record, dated from December 1998 through 
October 2001, including VA as well as private treatment 
reports, show that the veteran continued to receive clinical 
evaluation and treatment for right ankle, left knee, and low 
back disorder.  On the occasion of a VA audiological 
examination in December 1998, the veteran complained of 
periodic bilateral tinnitus.  A VA treatment note, dated in 
February 2001, reflects treatment for low back pain.  

The veteran was afforded a VA spine examination in July 2003.  
The examiner noted that, after review of the service medical 
records, VA treatment records, and the medical certificate 
from Dr. Alvarez, it was his opinion that the etiology of the 
veteran's low back disorder was around December 15, 1995 to 
March 21, 1996.  The VA examiner observed that the service 
medical records were silent towards a back condition.  It was 
his opinion that it was unlikely that the veteran had a 
chronic, or acute, back disorder present in service; he also 
stated that it was unlikely that the veteran had a back 
disorder related to any service-connected disorder or to any 
injury in service.  

Private treatment reports were received in June 2004.  They 
show that the veteran received ongoing clinical evaluation 
and treatment for several disabilities, including a right 
ankle disorder, a left knee disorder, and a low back 
disorder.  In addition, a lay statement from an individual 
who served with the veteran in Saudi Arabia was received the 
same month.  He noted that the veteran suffered an injury to 
his left knee in August 1991; and, he subsequently developed 
back pain, which continued to bother him even after his 
discharge from military service.  VA progress notes, dated 
from April 2003 through August 2004, reflect ongoing 
treatment for several disabilities, including complaints of 
low back pain.  

III.  Legal Analysis

A. Service Connection

Service connection may be granted for disability arising from 
disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 
(2004).  For the showing of chronic disease in service, there 
is required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.  38 C.F.R. 
§ 3.303(b).  Where a veteran who served for ninety days or 
more during a period of war (or during peacetime service 
after December 31, 1946) develops certain chronic diseases, 
such as arthritis, to a degree of 10 percent or more within 
one year from separation from service, such diseases may be 
presumed to have been incurred in service even though there 
is no evidence of such disease during the period of service.  
This presumption is rebuttable by affirmative evidence to the 
contrary.  See 38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 
2002 & Supp. 2005); 38 C.F.R. §§ 3.307, 3.309 (2004).  

Service connection may be also granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2004).  With 
chronic disease shown as such in service (or within the 
presumptive period under 38 C.F.R. § 3.307) so as to permit a 
finding of service connection, subsequent manifestations of 
the same chronic disease at any later date, however remote, 
are service connected, unless clearly attributable to 
intercurrent causes.  Continuity of symptomatology is 
required only where the condition noted during service (or in 
the presumptive period) is not, in fact, shown to be chronic 
or where the diagnosis of chronicity may be legitimately 
questioned.  

In addition, service connection may be granted for disability 
that is proximately due to or the result of a service-
connected disease or injury.  38 C.F.R. § 3.310(a) (2004).  
When service connection is thus established for a secondary 
condition, the secondary condition shall be considered a part 
of the original condition.  38 C.F.R. § 3.310; see also 
Harder v. Brown, 5 Vet. App. 183, 187 (1993).  Moreover, when 
aggravation of a non-service-connected condition is 
proximately due to or the result of a service-connected 
disability, the veteran shall be compensated for the degree 
of disability (but only that degree) over and above the 
degree of disability existing prior to the aggravation.  
Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  

The Court has consistently held that, under the law cited 
above, "[a] determination of service connection requires a 
finding of the existence of a current disability and a 
determination of a relationship between that disability and 
an injury or disease incurred in service."  Watson v. Brown, 
4 Vet. App. 309, 314 (1993).  This principle has been 
repeatedly reaffirmed by the Federal Circuit Court, which has 
stated that "a veteran seeking disability benefits must 
establish . . . the existence of a disability [and] a 
connection between the veteran's service and the disability."  
Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).  

It is clear that "[t]he regulations regarding service 
connection do not require that a veteran must establish 
service connection through medical records alone."  Triplette 
v. Principi, 4 Vet. App. 45, 49 (1993), citing Cartright v. 
Derwinski, 2 Vet. App. 24, 25 (1991).  The Court has held 
that "where the determinative issue involves medical 
causation or a medical diagnosis, competent medical evidence 
is required."  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); 
see also Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992) 
(holding that a witness must be competent in order for his 
statements or testimony to be probative as to the facts under 
consideration).  

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  

The veteran has contended that his diagnosed lumbar disc 
disease is related directly to the accident in which he 
sustained his left knee injury, or, alternatively, is 
secondarily related to his service-connected left knee and 
right ankle disorders.  

The evidence of record clearly shows that the veteran has a 
current low back disorder, diagnosed as a left paracentral 
disc herniation L4-L5 with left L4 radiculopathy.  But the 
Board simply cannot conclude that the veteran's current back 
disorder is related either to his service-connected left knee 
and right ankle disorders or directly to his military 
service.  There is no evidence of record showing a back 
disorder or arthritis of the back in service or within the 
first post-service year.  

Dr. R. A. has opined that the veteran's back disorder was 
related to an in-service accident in which he injured his 
left knee.  However, there is no indication that Dr. R. A. 
reviewed the veteran's service medical records or his 
previous treatment records.  Indeed, it appears that Dr. R. 
A. merely repeated information given to him by the veteran.  
The Board is not bound to accept medical opinions or 
conclusions, which are based on a history supplied by the 
veteran, where that history is unsupported by the medical 
evidence.  See Black v. Brown, 5 Vet. App. 177, 180 (1993).  
A bare conclusion, even one reached by a medical 
professional, is not probative without a factual predicate in 
the record.  Miller v. West, 11 Vet. App. 345, 348 (1998).  
Accordingly, the Board does not find this doctor's statement 
to be persuasive.  

Conversely, based on the foregoing, the Board finds the 
opinions of the July 1996 and July 2003 VA examiners who 
conducted VA examinations and reviewed the veteran's service 
and medical records to be more probative than the opinion of 
the appellant's treating physician, Dr. R. A.  The July 1996 
VA examiner noted that the service medical records were 
silent with regard to complaint of, or treatment for, a back 
disorder.  He opined that the veteran's clinical left L4 
radiculopathy and left L4-L5 paracentral disc herniation were 
not related to the veteran's service-connected right ankle 
and left knee disabilities.  The July 2003 VA examiner's 
report showed he had fully reviewed the veteran's claims 
file.  The examiner made specific reference to the medical 
statement from Dr. R. A.  The July 2003 VA examiner opined, 
after reviewing all the information and examining the 
veteran, that it was unlikely that the veteran had a chronic, 
or acute, back disorder present in service.  It was his 
opinion that the etiology of the veteran's low back disorder 
was around December 15, 1995 to March 21, 1996.  The examiner 
added that it was unlikely that the veteran had a back 
disorder related to any service-connected disorder or to any 
injury in service.  Both of these opinions were based upon 
physical examination of the veteran and a review of the 
claims file.  See Prejean v. West, 13 Vet. App. 444, 448-9 
(2000).  In short, the probative medical evidence of record 
establishes that the veteran's current lumbar spine disorder 
is not related to his active service or to his service-
connected left knee and/or right ankle disorders.  

The evidence does not reflect that the veteran was diagnosed 
with arthritis of the lumbar spine within one year following 
his separation from service.  A left paracentral disc 
herniation was not shown until 1996.  As such, service 
connection for arthritis on a presumptive basis is not 
warranted.  See 38 U.S.C.A. § 1112; 38 C.F.R. §§ 3.307, 
3.309.  

The Board recognizes the statements of veteran's comrades to 
the effect that he injured his back in service and has had 
back problems since separation from service and the 
statements and testimony of the appellant to the effect that 
his current low back condition had its onset in service or is 
due to his service-connected left knee and right ankle 
disorders.  They, as laypersons, with no apparent medical 
expertise or training, are not competent to comment on the 
presence, or etiology, of a medical disorder.  Rather, 
medical evidence is needed to that effect.  See Lathan v. 
Brown, 7 Vet. App. 359, 365 (1995).  Thus, their statements 
do not establish the required evidence needed, that is, a 
nexus between the veteran's service or his service-connected 
disabilities and his low back disorder.  See Espiritu, 2 Vet. 
App. at 494.

For the reasons and bases provided above, the evidence in 
this case preponderates against the veteran's claim for 
service connection for a low back disorder on a direct, 
presumptive, or secondary basis due to his service-connected 
left knee and/or right ankle disorders.  See Degmetich v. 
Brown, 104 F.3d 1328 (Fed. Cir. 1997); Gilpin v. Brown, 155 
F.3d 1353 (Fed. Cir. 1998).  The evidence in this case is not 
so evenly balanced so as to allow application of the benefit 
of the doubt rule as required by law and VA regulations.  See 
38 U.S.C.A. §5107.  

B. Increased Rating

Disability ratings are intended to compensate for reductions 
in earning capacity as a result of the specific disorder.  
The ratings are intended, as far as practicably can be 
determined, to compensate for the average impairment of 
earning capacity, resulting from the particular disability at 
issue, in civilian occupations.  38 U.S.C.A. § 1155 (West 
2002).  Evaluation of a service-connected disorder requires a 
review of the veteran's entire medical history regarding that 
disorder.  38 C.F.R. §§ 4.1, 4.2 (2004).  It is also 
necessary to evaluate the disability from the point of view 
of the veteran working or seeking work, 38 C.F.R. § 4.2, and 
to resolve any reasonable doubt regarding the extent of the 
disability in the veteran's favor.  38 C.F.R. § 4.3 (2004).  
If there is a question as to which evaluation to apply to the 
veteran's disability, the higher evaluation will be assigned 
if the disability picture more nearly approximates the 
criteria for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2004).  For a claim for an 
increased rating, the primary concern is normally the current 
level of disability.  See Francisco v. Brown, 7 Vet. App. 55, 
58 (1994); Peyton v. Derwinski, 1 Vet. App. 282 (1991).  In 
cases where, as here, the veteran appeals the initial 
disability percentage assigned, however, the disability can 
be assigned different disability ratings based on the facts 
found, a practice known as "staged ratings."  Fenderson v. 
West, 12 Vet. App. 119, 126 (1999).  

These requirements for evaluation of the complete medical 
history of the claimant's condition operate to protect 
claimants against adverse decisions based on a single, 
incomplete or inaccurate report and to enable VA to make a 
more precise evaluation of the level of the disability and of 
any changes in the condition.  Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991).  

The veteran's left tympanic membrane perforation is currently 
assigned a noncompensable evaluation pursuant to 38 C.F.R. 
§ 4.87, Diagnostic Code 6211.  During the course of the 
appeal, VA has amended the regulations pertaining to the 
evaluation of ear disabilities.  These changes became 
effective June 10, 1999, and June 13, 2003.  But these 
amendments did not change the criteria for rating residuals 
of a perforation of the tympanic membrane and thus are 
inapplicable.  A noncompensable evaluation is the only, and 
therefore the maximum, rating available under Diagnostic Code 
6211.  See 38 C.F.R. § 4.87, Diagnostic Code 6211 (2004).  
Consequently, the veteran is not entitled to an increased 
(compensable) rating for his disability under this criteria.   
Moreover, a compensable rating for his disability is not 
warranted under any relevant diagnostic code of the rating 
schedule.  Although some of the post-service medical records 
reveal the presence of a perforated left tympanic membrane, 
they do not show any particular complaints or abnormal 
clinical findings referable to the disability.  

In reaching this decision, the potential application of 
various provisions of Title 38 Code of Federal Regulations 
have been considered, whether or not they were raised by the 
veteran.  In particular, the Board has considered the 
provisions of 38 C.F.R. § 3.321(b)(1) (2004).  In this case, 
however, there has been no showing that the residuals of the 
veteran's service-connected left tympanic membrane 
perforation, alone or together with his other service-
connected disabilities, have caused marked interference with 
employment beyond that contemplated by the schedule for 
rating disabilities, necessitated frequent periods of 
hospitalization, or otherwise renders impractical the 
application of the regular schedular standards utilized to 
evaluate the severity of the veteran's tinnitus and left 
tympanic membrane perforation.  In the absence of such 
factors, the Board finds that the requirements for an 
extraschedular evaluation for the veteran's left tympanic 
membrane perforation under the provisions of 38 C.F.R. 
§ 3.321(b)(1) have not been met.  Bagwell v. Brown, 9 Vet. 
App. 337 (1996); Shipwash v. Brown, 8 Vet App. 218 (1995).  

Thus, the Board finds that the preponderance of the evidence 
is against the veteran's increased rating claim and that, 
therefore, the provisions of § 5107(b) are not applicable and 
his claim must be denied.  


ORDER

Service connection for a low back disorder is denied.  

An initial compensable evaluation for residuals of 
tympanoplasty, left ear, due to perforation of tympanic 
membrane, is denied.  


	                        
____________________________________________
	M. VAVRINA
	Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


